DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller, the angular rate sensor, the servomechanism, the mechanism, the axle, and the power supply must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because (i) “load” should be changed to --a load-- in line 2, and (ii) “sign” should be changed to --signal-- in line 8.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 3, line 24, “load” should be changed to --a load--.
On page 3, line 31, “sign” should be changed to --signal--.
On page 4, line 6, “adapted” should be changed to --adapted to--.
On page 4, line 16, “from sent” should be changed to --sent from--.
On page 4, line 19, “from sent” should be changed to --sent--.
On page 4, line 23, “senor” should be changed to --sensor--.
On page 4, line 24, “hat” should be changed to --that--.
On page 4, line 27, “comprising” should be changed to --comprises--.
On page 4, line 28, “fix” should be changed to --fixed--.
On page 4, line 30, “comprising” should be changed to --comprises--.
On page 5, line 22, “device” should be changed to --devices--.
On page 5, line 22, “sensor,” should be changed to --sensor, to--.
On page 5, line 29, “supply” should be changed to --supplies--.
On page 7, line 25, “carry” should be changed to --carrying a--.
On page 7, line 27, “it” should be changed to --in--.
On page 7, line 27, “situation” should be changed to --situations--.
On page 7, line 29, “stably” should be changed to --be stably--. 
On page 7, line 29, “platform” should be changed to --the platform--.
On page 7, line 30, “implementation” should be changed to --implementations--.
On page 7, line 30, “fence” should be changed to --a fence--.
On page 7, line 32, “situation” should be changed to --situations--.
On page 7, line 35, “negotiate with” should be changed to --negotiating--.
On page 8, line 4, “provide” should be changed to --provides--.
On page 8, line 4, “advance” should be changed to --advanced--.
On page 8, line 26, “having” should be changed to --has--.
On page 8, line 29, “sign” should be changed to --signal--.
On page 9, line 5, “hat” should be changed to --that--.
On page 9, line 7, “from sent” should be changed to --sent from--.
On page 9, line 9, “from sent” should be changed to --sent--.
On page 9, line 23, “mechanic” should be changed to --mechanical--.
On page 9, line 36, “provide” should be changed to --provides--.
On page 10, line 5, “Referring” should be changed to --Referring to--.
On page 10, line 9, “displace” should be changed to --displacement--.
On page 10, line 16, “fix” should be changed to --fixed--.
On page 10, line 30, “other” should be changed to --the other--.
On page 10, line 31, “as” should be changed to --that--.
On page 10, line 32, “top” should be changed to --top lever--.
On page 11, line 5, “distal” should be changed to --distal end--.
On page 11, line 10, “move” should be changed to --moves--.
On page 11, line 11, “adjust” should be changed to --adjusts--.
On page 11, line 16, “One” should be changed to --On--.
On page 11, line 25, “connected” should be changed to --connect--.
On page 11, line 32, “a” should be changed to --an--.
On page 12, line 6, “device” should be changed to --devices--.
On page 12, line 7, “sensor,” should be changed to --sensor, to--.
On page 12, line 13, “AGV” should be changed to --the AGV--.
On page 12, line 15, “mechanism” should be changed to --mechanisms--.
On page 12, line 26, “lift” should be changed to --lifted up--.
On page 12, line 31, “supply” should be changed to --supplies--.
On page 12, line 33, “rechargeable” should be changed to --a rechargeable--.
On page 12, line 33, “such” should be changed to --such as--.
On page 13, line 3, “envisage” should be changed to --envisaged that--.
On page 13, line 3, “type” should be changed to --types--.
On page 13, line 8, “system” should be changed to --systems--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, “carry” should be changed to --carry a--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In line 8, “sign” should be changed to --signal--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In line 2, “adapted” should be changed to --adapted to--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In line 3, “from sent” should be changed to --sent from--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 3, “from sent” should be changed to --sent--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In line 2, “senor” should be changed to --sensor--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In line 3, “hat” should be changed to --that--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 3, “comprising” should be changed to --comprises--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In line 3, “device” should be changed to --devices--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In line 4, “thereby” should be changed to --to thereby--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 3, “supply” should be changed to --supplies--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first suspension system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation in claim 4 that “the controller is adapted provide a signal to the controller” does not accurately describe applicant’s invention because the controller is adapted to provide a signal to an actuator of a second suspension device, not to the controller.
Claim 4 recites the limitation "the second suspension device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second wheel" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation in claim 14 that “each of the first arm and second arm comprises one or more lever arms joined together” suggests a possible arrangement in which one lever arm is “joined together”, which does not make sense, since joining involves more than one element (in this case, more than one lever arm).
Claim 17 recites the limitation "the actuator of a wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  An actuator of a suspension device was previously introduced, but not an actuator of a wheel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xueguo et al. (CN 105966222). Xueguo discloses an autonomous guided vehicle comprising: a platform 3 adapted to carry a load thereon in a working position; a plurality of suspension devices connected to the platform, each suspension device having a sensor 10 and an actuator 12; and a plurality of wheels 8 associated with the suspension devices; wherein a first wheel is associated with a first suspension device such that the sensor of the first suspension device is adapted to provide a signal when a relative position of the first wheel and the platform is altered. The vehicle further comprises a controller 2 for receiving the signal from the first suspension device. A second wheel 8 is associated with a second suspension device (Fig. 1). The controller is adapted to provide a signal to an actuator 12 of the second suspension device such that the actuator of the second suspension device adjusts a relative position between the platform and the second wheel. The actuator is a linear actuator (Figs. 1-3). A power supply 6 is attached to the platform. The platform has a rectangular shaped surface, wherein each corner of the Page 4 of 6rectangular shaped surface has a suspension device and a wheel attached thereto (Fig. 1).
Allowable Subject Matter
Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614